Casé 1:21-cv-01407-GPG Document1 Filed 05/24/21 ‘USDC Colorado Page 1 of 10

IN THE UNITED STATES DISTRICT COURT FILED ut
TES DISTRICT CO!
FOR THE DISTRICT OF COLORADO UNITED STATES eases
MAY 24 2021
Civil Action No. JEFFREY P. COLWELL

 

(To be supplied by the court)

Afra L) ‘a Ae a/ 1 “7 } , Plaintiff

 

 

E! Pase Cowl Shec i fl Debentien Center.
Alain Gillespie, larch Leomtonce ob. El Pose County fa d
Bil Elekr sherifla EL! bsc County. ,

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write.‘'see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

PRISONER COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with’the court should not

‘| contain: an individual's full social security number or full birth date; the full name of a person,
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need. not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:21-cv-01407-GPG “Document 1 Filed 05/24/21 USDC Colorado Page 2 of 10

‘

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case- -related papers may be
served by filing a notice of change of address. Failure to keep a current.address on file with the
court may result in dismissal of your case.

Aaron Vigil. AOb 164744, 2737 E. Las Vems c/s Lo 80706.
(Name, prisdfer identification number, and complete mailing ¥ddress)

(Other names by which you have been known)

 

 

 

Indicate whether you are a prisoner or other confined person as follows: (check one)

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner
Other: (Please explain)

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional ©
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant 1: El Pasc Covnly Shenfl Delenticn Cenkr

(Name, job title, amd complete mailing address)
273 _LaS Ve _ Celorade 1098, C6. 30106.

At the time the claim(s) in this c m taint arose, was this defendant acting under
color of state or eae? law? __-No (check one). Briefly explain:

zhis:the Delention Center of Ef Maso Cou ly
ant) re. ft. Sorts: ‘ole bera L brecerhyesand poliises =f Elise.

Defendant 1-is being sued in his/her 4. individual and/or x official capacity.

 
Case 1:21-cv-01407-GPG Document 1 Filed 05/24/21“ USDC Colorado Page.3 of 10

Deferidant 2: Alvin Gt. les pe, Minishre bee /ndaedhn

(Name, job title, and complete mailing address)
2937 €. Las vegas 3 Coleride Springs, Co. 8090.

At the time the claim(s) in this gompoaiye arose, was this deféndant acting under
color of state or federal law? No (check one). Briefly explain: we

Me ts khe Admini sdraler and respontibh berg li pelietes end

procedures O'CHC "and Superviser re spensible fer oll empleyees . -

Defendant 2 is being sued in-his/her ___ individual and/or ____ official capacity.

Defendant 3: Will 1am Llokr, sSer fl

(Name, jobtitle, and complete mailing address)

 

»  ZFSLE. Las. Sf, r. Co. $0606:
At the time the claim(s) | in this complaint arose, was this defendant acting under
color of state oF federal law? x Yes ___ No (check one). Briefly explain:

he is 1S the her, tf of E/ Pause County and responsible Per ,

all precedes and peltetes cf EL ase Coun yh

Defendant 3 is being sued in his/her Xx individual and/or. %_ official capacity.

 

Cc. JURISDICTION
Indicate the federal legal basis for your claim(s): (check all that apply)

4 42 U.S.C. § 1983 (state, county, and municipal defendants)

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)
(federal defendants) . . .

“e

Other: (please identify)

 
Case 1:21-cv-01407-GPG Document1 Filed 05/24/21 USDC Colorado ‘Page 4 of 10

a

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Uncens} tu terial Cond thiens of Conkinement _
Supporting facts: 2) The Due Proacss © lavscel the Corteenth Amendrent JOURS:
/ h. freebmnl ob pre eheicl Jeha inees, Persons sa pre bia/ custody are presumed
wnocenk and Phare fore how Greaber Pree: ‘ons Cen averse Jovernmen ? actions than PerScos
ene bed ot ertnns. 6) The Due Preeess Clause LegulyeS De Launkewts E. leer one! Ctilespte be Protech
Vehylaf A+ ances from a se bstauhlal sh ol serlas heem hk bhete heal and sally If alse
epires Deletawks Elle ane Crillespate te prevth by pte-betal Abatnees' serte& medical nceok.

J She r LE/ cer. an Warchn / Commend yy have scbyeched Phaindlf te unsale aud Senger olf

vencihions eb conkinement? thal Pp leces Plaiahst £ af subshantyal rishel Serleus hirm From

lertend Conditime @8 elf as COVID./". Sherlf Elor and wWarkn hemmancty have

Aotonstrahe! both subjechive and objective sel becabe In Mberence te bbe olely thal

iL Meh ee S/cheness, 571d to jury te health, ce even cha th, DAS a resi
alent WAS subleced/, eu? withap this Courk$ enkrvenMon, wil) continue te SUL Ler Irrepace ble

mung e) My con bier aswuc/las COV/))-/4 inbeh'en Poses 2's lh ok series havm:
Aeobh, Po all (ncarcerate pe vbhe €/ 0 , ’ ‘acle/ng,
rans ia} “50 Comby Jail. Delenhnts heve ached . Hp

bl hereke ne berence to the 01S ese ho Plain hill jn hls presenke ant! treed
sOVID-IF ab Phe jatl E) The Eine Exercise Chuse of He Fs! Amendment pocidee al the
rcveentrenl” Shall pat be ne fares rafect ing Yu esbeblihmenl ob relyjen or prohibrhag *
Lhe bie ttecevte Lhareotens” 4
Case 1:21-cv-01407-GPG Document1 Filed 05/24/21 USDC Colorado Page 5 of 10

E. PREVIOUS LAWSUITS

Have you ever filed a lawsuit ofher than this lawsuit, in any federal or state court while you
were incarcerated? ___ ves No (check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one
previous lawsuit, use additional paper to provide the requested information for each previous
lawsuit. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as “E. PREVIOUS LA WSUITS.”

Name(s) of defendant(s):

 

Docket number and court:

 

Claims raised:

 

.

Disposition: (is the case still pending?
has it been dismissed?; was relief granted?)

 

Reasons for dismissal, if dismissed:

 

Result on appeal, if appealed:

 

F. ADMINISTRATIVE REMEDIES

WARNING: Prisoners must exhaust administrative remedies before filing an action in federal
court regarding prison conditions. See 42 U.S.C. § 1997e(a). Your case may be dismissed or
judgment entered against you if you have not exhausted administrative remedies.

‘Is there a formal grievance procedure at the institution in which you-are confined?

YO Yes ____ No (check one)

Did you exhaust administrative remedies?

Ares ___ No (check one)
Case 1:21-cv-01407-GPG Document1 Filed 05/24/21 USDC Colorado Page 6 of 10

&

AUTHORIZATION

Z 7 ALD? i g i] , request and authorize the agency holding me in
custody to calculate and disburse4unds from my inmate trust fund account or institutional

equivalent in the amounts specified by 28 U.S.C. § 1915(b). This authorization is furnished in
connection with this civil action and I understand that the total filing fee of $350.00 is due and .
will be paid from my inmate trust fund account or institutional equivalent regardless of the
outcome of this case.

>?
Prisoner Name (please print): Zac On V. ’ 7

Prisoner Signature: LQ) ) A" “4

oo Co” 7
Case 1:21-cv-01407-GPG Document 1 Filed 05/24/21 USDC Colorado Page 7 of 10

G. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed’
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “G. REQUEST

FOR RELIEF "6. Aword o pre keine] aud for pum anent tn junction Prohibtting

VLevdants and Hele ageuls anJemphgees from rta laling aga as Plainkiff inany Way Shape,
we term, Jue fo Piling of hls Compe lwh, b.) Jar any adpitfona! appropriable epuitable
releif, including auy injunctive rel th or declatong rick ; necessary fo chemge or vebgiy
rhe jai 3 pole ts, )Acnrd purnafive cl.imoges lA Ake amount of $250,008 (he Hundred
inc] Fikty Thoisaud) OS, Do /lavs.), 0 be pad jotably ano) Severe by Cebenelan 48.01.) Award .
%e~jucgement taberesh as well cS presenable oHerneys eS, anc) ober cophs:e.) Awarda :
voscncble wee Ht/y stipend Por Platndsfl te hire, a. paralegal /

H. * PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that | have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying

existing law; (3) the factual contentions have evidentiary support or, if specifically so identified, ~
will likely have evidentiary support after a reasonable opportunity for further investigation or

discovery; and (4) the complaigt otherwise complies with the requirements of Rule 11.

(Plaintiff's signature) i

D5-18-20e1 “
(Date)

 

(Form Revised December 2017)
Case 1:21-cv-01407-GPG Document1 Filed 05/24/21 USDC Colorado Page 8 of 10

Certif. 1a le of Service

 

Z Aaron V. gil hereby cert cert, hy Phel a copy of the_fer Pergo ing

 

Pkavlag Le Coument aS ryat led fo “Adlm in in'shratoe” Alula Cy Cailesple
or ccunsel for ebenchen ls at 2439 €.Las Megas Shree, Colorach
| S Pesta 495. CO on

 

Plaind lc’
Aten V9 / LD

 

5
i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
OQ
a

se 1:21-cv-01407-GPG Document 1 Filed 05/24/21 USDC Colorado Page 9 of 10

 

Te: wdhom.!! my concern:

 

 

A. [ } Named! peesens yol ove tau being robilied thal becouse of

 

Jour FE al tan wth Enlily Known by these AMS; El Pase

 

Comb Sherill Okie 4D Coline! Tb ice Cenker, aud/ El Pegg:

 

County Shecifl Deknl. ten Center. :

 

Thal you are being Sued by Accon vigil in Csviland Claleas Cour hus:

 

Sherit? of El Page Coun hy W/Nam E lok. :
__|toerden [Aol invebrber cf CIC. Alvin Y Gillesple.

 

 

 

 

 

 

 

 

 

 

 

 

 

 
“

se 1:21-cv-01407-GPG Document 1 Filed 05/24/21 USDC Colorado Page 10 of 10

Cork Cake of Service

 

x Aaron Yar [ heochy certiby Lhet acepy cA the foreaa,tad
Pleading [decumen bases noatko Lo sher if William elobe ok

 

ZV E. Vecenije, Avene Cclorade Springs. CO. F0V0S an.

 

Pla w” Att
Aaron Vig ;) fp A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
